DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion / Summary
The applicant has claimed a kind of universal weapons system. A controller operates a plurality of weapons and chooses the targets, judges which targets are a priority, which weapon has the best shot and which weapon should fire at what target. Seemingly the whole battlespace and all its decisions (i.e. the decisions that would be made by a number of human operators in the field) are made with A.I.
This has a clear definiteness problem because that decision-making process itself is the invention, and that is a kind of black box. So it isn’t properly disclosed. That is a failure of 112(a). But separately, it isn’t a fixed invention, but a boundless invention that can be constantly improved through improving the A.I. (neural network). A boundless invention is a failure of 112(b).

In the 4/4/2022 response to the 11/30/2021 Office Action, the applicant has done little to address the present rejection. The claims are hardly amended, and have no further narrowing to address the indefiniteness problem. The applicant’s comments of 4/4/2022 also do little to address the rejection. Therefore the rejection remains and is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner has carefully considered the claims and fully reviewed the instant specification. The core of the claimed weapons system is decision-making systems which carry out all of the major tasks seen in the claims:
Identifying / recognizing targets
Choosing targets among available targets based on such factors as the nature and seriousness of the threat
Recognizing targets in the field of view of one weapon field of view as being the same target in a different weapon’s field of view (a necessary step in order to judge which weapon has the best shot at a given target) 
Assigning particular weapons to particular targets 

All of the major decision-making processes represent difficult problems. These problems are apparently resolved using ‘neural networks.’ In the specification, at the core of the solution to each difficult judgement problem lies a neural network.
A central problem with this is that metes and bounds of the invention are undefined. Why?
The neural network and decision-making logic that is at the core of the instant invention is a kind of “black box” that can be improved dramatically over time. The claims should make an invention definite, but the reality is that the core of the invention is neural-network based decision engines that can be constantly improved. The specifics of this logic are hidden and not defined in the claims.

At present, the ability to recognize targets and provide risk assessment to judge which is the most dangerous target may not be very good. Over the coming years, that ability could be dramatically improved. What the applicant would have done then is to claim not a static invention but something that is continually improving.

That is not a definite invention.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As noted above, core of the claimed weapons system is decision-making systems which carry out all of the major tasks seen in the claims:
Identifying / recognizing targets
Choosing targets among available targets based on such factors as the nature and seriousness of the threat
Recognizing targets in the field of view of one weapon field of view as being the same target in a different weapon’s field of view (a necessary step in order to judge which weapon has the best shot at a given target) 
Assigning particular weapons to particular targets 
Again, as noted the decision making logic is described as a neural network. This is a kind of black box. The examiner does not doubt that neural networks can be applied to this problem, but these are very difficult problems.
	One skilled in the art would not simply be able to follow the specification to create a working weapons management system. All of the above problems require sophisticated decision making systems and what is called artificial intelligence. All of these decisions are the heavy lift in the invention and the specification does not provide enough information to create these decision engines.

	Yes it is possible to design and engineer such decision-making engines. But the instant specification is of little help in that process. One would have to go through extraordinary experimentation to arrive at competent decision-making engines that can do a good job on the bulleted decision processes named above. There shouldn’t have to be undue experimentation: One of ordinary skill in the art should be able to follow the specification to create the invention. The examiner does not believe that to be case here.

In sum, the fact that the core decision-making systems are a black box (which is in many cases a neural network) fails both the first and second parts of 35 USC 112.
First, the invention is not properly disclosed (fails 112(a)). 
Second, the invention is not static but changeable (since the logic / decision engine / neural network A.I. is infinitely improvable and updateable). This fails 112(b) because the invention is thereby unbounded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876